Name: Regulation (EU) No 235/2014 of the EuropeanÃ Parliament and of the Council of 11 March 2014 establishing a financing instrument for democracy and human rights worldwide
 Type: Regulation
 Subject Matter: political framework;  cooperation policy;  rights and freedoms;  EU finance
 Date Published: nan

 15.3.2014 EN Official Journal of the European Union L 77/85 REGULATION (EU) No 235/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2014 establishing a financing instrument for democracy and human rights worldwide THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 209 and 212 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) This Regulation constitutes one of the instruments providing direct support for the Union's external policies and replaces Regulation (EC) No 1889/2006 of the European Parliament and of the Council (4). It establishes a financing instrument for the promotion and support of democracy and human rights worldwide allowing for assistance to be provided independently of the consent of the governments and public authorities of the third countries concerned. (2) Article 2 of the Treaty on European Union (TEU) provides that the Union is founded on the values of respect for human dignity, freedom, democracy, equality, the rule of law and respect for human rights, including the rights of persons belonging to minorities. Those values are common to the Member States in a society in which pluralism, non-discrimination, tolerance, justice, solidarity and equality between women and men prevail. (3) Pursuant to Articles 2 and 3(3) TEU and Article 8 of the Treaty on the Functioning of the European Union (TFEU), equality between women and men is a fundamental value and objective of the Union and the Union is to promote and mainstream gender equality in all its activities. (4) Pursuant to Article 21 TEU the Union's external action is to be guided by the principles which have inspired its own creation, namely democracy, the rule of law, the universality and indivisibility of human rights and fundamental freedoms, respect for human dignity, the principles of equality and solidarity, and respect for the principles of the United Nations Charter and international law. (5) Within the framework of the principles and objectives of the Union's external action, the promotion of human rights, democracy, the rule of law and good governance, and of inclusive and sustainable growth, constitute two basic pillars of the Union's development policy. A commitment to respect, promote and protect human rights and democratic principles is an essential element of the Union's contractual relations with third countries. (6) The Joint Communication by the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission of 12 December 2011 entitled Human Rights and Democracy at the heart of EU external action  Towards a more effective approach proposed specific measures in order to increase the effectiveness and coherence of the Union's approach to human rights and democracy. (7) The instrument hereby established is intended to contribute to achieving the objectives of the Union's external action, including those of its development policy, in particular the objectives set out in the Joint Statement by the Council and the representatives of the Governments of the Member States meeting within the Council, the European Parliament and the Commission on European Union Development Policy entitled The European Consensus and in the Commission Communication of 13 October 2011 entitled Increasing the Impact of EU Development Policy: an Agenda for Change, and the Union's policies relating to human rights, including the objectives outlined in the EU Strategic Framework and Action Plan on Human Rights and Democracy, adopted by the Council on 25 June 2012. (8) In accordance with the EU Strategic Framework and Action Plan on Human Rights and Democracy, in order to integrate human rights principles in the implementation of this Regulation the Union should apply a rights-based approach encompassing all human rights, whether civil and political, economic, social or cultural. (9) The Union's contribution to democracy and the rule of law and to the promotion and protection of human rights and fundamental freedoms is rooted in the Universal Declaration of Human Rights, the International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights, and other human rights instruments adopted within the framework of the United Nations (UN), as well as relevant regional human rights instruments. (10) Gender equality, women's rights, including the empowerment of women, and non-discrimination are fundamental human rights and are essential for social justice as well as for fighting against inequalities. Their promotion should be a cross-cutting priority of this Regulation. (11) Democracy and human rights are inextricably linked and mutually reinforcing, as recalled in the Council Conclusions of 18 November 2009 on democracy support in the EU's external relations. The fundamental freedoms of thought, conscience and religion or belief, expression, assembly and association are the preconditions for political pluralism, democratic process and an open society, whereas democratic control, domestic accountability and the separation of powers are essential to sustain an independent judiciary and the rule of law which in turn are required for effective protection of human rights. (12) The task of building and sustaining a culture of human rights and of supporting the emergence of an independent civil society, including by enhancing the role of such a society in the relevant countries and making democracy work for all, though especially urgent and difficult in emerging democracies, is essentially a continuous challenge which belongs first and foremost to the people of the country concerned but which in no way diminishes the commitment of the international community. It requires a range of institutions, including national democratic parliaments and locally elected assemblies, which ensure participation, representation, responsiveness and accountability. In this context, special attention should be paid to countries in transition as well as fragile or post-conflict situations. The experiences gained and lessons learned from the transition towards democracy in the framework of the enlargement and neighbourhood policies of the Union should be taken into account. (13) In order to address those issues in an effective, transparent, timely and flexible manner after Regulation (EC) No 1889/2006 expires, there is a continued need for specific financial resources and a separate financing instrument that can continue to operate in an independent manner. (14) Union assistance under this Regulation should be designed in such a way as to complement various other tools for implementing Union policies relating to democracy and human rights. Those tools range from political dialogue and diplomatic demarches to various instruments for financial and technical cooperation, including both geographic and thematic programmes. Union assistance should also complement the more crisis-related actions under the Instrument contributing to Stability and Peace, established by Regulation (EU) No 230/2014 of the European Parliament and of the Council (5), including urgent actions needed during the first phases of the transition process. (15) Under this Regulation, the Union is to provide assistance to address global, regional, national and local human rights and democratisation issues in partnership with civil society. In this regard, civil society is to be understood as spanning all types of social actions by individuals or groups that are independent from the state and whose activities help to promote human rights and democracy, including human rights defenders as defined by the UN Declaration on the Right and Responsibility of Individuals, Groups and Organs of Society to Promote and Protect Universally Recognized Human Rights and Fundamental Freedoms (Declaration on Human Rights Defenders). In the implementation of this Regulation, due consideration should be given to the Union's local human rights country strategies. (16) Furthermore, whilst democracy and human rights objectives must be increasingly mainstreamed in all instruments for financing external action, Union assistance under this Regulation should have a specific complementary and additional role by virtue of its global nature and its independence of action from the consent of the governments and public authorities of the third countries concerned. That role should allow for cooperation and partnership with civil society on sensitive human rights and democracy issues, including migrants' enjoyment of human rights and the rights of asylum seekers and internally displaced persons, providing the flexibility and requisite reactivity to respond to changing circumstances, or needs of beneficiaries, or periods of crisis. This Regulation should also enable the Union to articulate and support specific objectives and measures at international level which are neither geographically linked nor crisis-related and which require a transnational approach or involve operations both within the Union and in a range of third countries. Moreover, this Regulation should provide the necessary framework for operations, such as support for independent election observation missions conducted by the Union (EU EOMs) requiring policy coherence, a unified management system and common operating standards. (17) Developing and consolidating democracy under this Regulation may possibly include the provision of strategic support to national democratic parliaments and constituent assemblies, in particular to enhance their capacity to support and advance democratic reform processes. (18) The Union should pay particular attention to countries and urgency situations where human rights and fundamental freedoms are most at risk and where disrespect for those rights and freedoms is particularly pronounced and systematic. In such cases, the political priorities should be to promote respect for the relevant international law, to provide tangible support and means of action to local civil society and to contribute to its work, carried out in very difficult circumstances. In such countries or situations, and in order to address urgent protection needs of human rights defenders and democracy activists, the Union should be able to respond in a flexible and timely manner, through the use of faster and more flexible administrative procedures and by means of a range of funding mechanisms. This should particularly be the case when the choice of procedural arrangements could impact directly on the effectiveness of the measures or could subject beneficiaries to serious intimidation, retaliation or other types of risks. (19) In situations of conflict, the Union should promote the compliance of all parties to the conflict with their legal obligations under international humanitarian law, in accordance with the relevant EU guidelines. Furthermore, in countries in transition Union assistance under this Regulation should support an appropriate environment enabling political actors to emerge who are committed to a democratic pluralistic multiparty system. This Regulation should also aim to promote democratic structures, division of powers and accountable public authorities. (20) EU EOMs contribute significantly and successfully to democratic processes in third countries. However, the promotion and support of democracy extends far beyond the electoral process alone and thus all stages of the electoral cycle should be taken into account. Expenditure for EU EOMs should therefore not take up a disproportionate amount of the total funding available under this Regulation. (21) The importance of the establishment of the position of the EU Special Representative for Human Rights (EUSR) should be underlined. The EUSR should contribute to the unity, consistency and effectiveness of the Union's action and human rights policy and should help to ensure that all Union instruments and Member States' actions are engaged consistently, in order to attain the Union's policy objectives. (22) The Union should seek the most efficient use of available resources in order to optimise the impact of its external action. That should be achieved through coherence and complementarity between the Union's instruments for external action, as well as the creation of synergies between this Regulation, other Union instruments for financing external action and other policies of the Union. This should further entail mutual reinforcement of the programmes devised under the instruments for financing external action. (23) The Union and the Member States are to seek regular exchanges of information and consult each other at an early stage of the programming process in order to promote complementarity among their respective activities. The Union should also consult other donors and relevant actors. (24) The Commission and the European External Action Service (EEAS) should, as appropriate, hold regular and frequent exchanges of views and information with the European Parliament. In addition, the European Parliament and the Council should be given access to documents in order that they may exercise their right of scrutiny under Regulation (EU) No 182/2011 of the European Parliament and the Council (6) in an informed manner. Measures taken under this Regulation should duly take into consideration the views of the European Parliament and of the Council. (25) The Union, including where appropriate through its delegations, should seek regular exchanges of information and consult with civil society at all levels, including in third countries, as early as appropriate in the programming process, in order to facilitate civil society's respective contributions and to ensure that it plays a meaningful role in that process. (26) In order to adapt the scope of this Regulation to the rapidly evolving reality in third countries, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of the priorities defined in the Annex to this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (27) The implementing powers relating to the programming and financing of the actions supported under this Regulation should be exercised in accordance with Regulation (EU) No 182/2011. Given the nature of those implementing acts, in particular their policy orientation nature and their financial implications, the examination procedure should in principle be used for their adoption, except in the case of technical implementing measures of a small financial scale. (28) Common rules and procedures for the implementation of the Union's instruments for financing external action are laid down in Regulation (EU) No 236/2014 of the European Parliament and of the Council (7). (29) This Regulation lays down a financial envelope for its period of application which is to constitute the prime reference amount, within the meaning of point 17 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (8), for the European Parliament and the Council during the annual budgetary procedure. (30) The organisation and functioning of the EEAS are established in Council Decision 2010/427/EU (9). (31) Since the objectives of this Regulation, namely promoting democracy and human rights worldwide, cannot be sufficiently achieved by the Member States but can rather, by reason of its scale and effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (32) It is appropriate to ensure a smooth transition without interruption between Regulation (EC) No 1889/2006 and this Regulation and to align the period of application of this Regulation with that of Council Regulation (EU, Euratom) No 1311/2013 (10). Therefore, this Regulation should apply from 1 January 2014 until 31 December 2020, HAVE ADOPTED THIS REGULATION: Article 1 Subject-matter and objectives This Regulation establishes a European Instrument for Democracy and Human Rights (EIDHR) for the period 2014-2020 under which the Union shall provide assistance to the development and consolidation of democracy and the rule of law and of respect for all human rights and fundamental freedoms. Such assistance shall aim in particular at: (a) supporting, developing and consolidating democracy in third countries, by enhancing participatory and representative democracy, strengthening the overall democratic cycle, in particular by reinforcing an active role for civil society within this cycle, and the rule of law, and improving the reliability of electoral processes, in particular by means of EU EOMs; (b) enhancing respect for and observance of human rights and fundamental freedoms, as proclaimed in the UN Universal Declaration of Human Rights and other international and regional human rights instruments, and strengthening their protection, promotion, implementation and monitoring, mainly through support to relevant civil society organisations, human rights defenders and victims of repression and abuse. Article 2 Scope 1. Union assistance shall focus on the following: (a) support to and enhancement, in line with the overall democratic cycle approach, of participatory and representative democracy, including parliamentary democracy, and the processes of democratisation, mainly through civil society organisations at the local, national and international levels, inter alia by: (i) promoting freedom of association and assembly, unhindered movement of persons, freedom of opinion and expression, including political, artistic and cultural expression, unimpeded access to information, a free press and independent pluralistic media, both traditional and ICT-based, internet freedom and measures to combat administrative obstacles to the exercise of these freedoms, including the fight against censorship, particularly through the adoption and implementation of relevant legislation; (ii) strengthening the rule of law, promoting the independence of the judiciary and of the legislature, supporting and evaluating legal and institutional reforms and their implementation, and promoting access to justice, as well as supporting national human rights institutions; (iii) promoting and strengthening the International Criminal Court, ad hoc international criminal tribunals and the processes of transitional justice and truth and reconciliation mechanisms; (iv) supporting the transition to democracy and reforms to achieve effective and transparent democratic and domestic accountability and oversight, including in the security and justice sectors, and strengthening measures against corruption; (v) promoting political pluralism and democratic political representation, and encouraging political participation by women and men, in particular members of marginalised and vulnerable groups, both as voters and as candidates, in democratic reform processes at local, regional and national level; (vi) reinforcing local democracy by ensuring better cooperation between civil society organisations and local authorities, thus strengthening political representation at the level closest to the citizens; (vii) promoting the equal participation of women and men in social, economic and political life, and supporting gender equality, the participation of women in decision-making processes and political representation of women, in particular in processes of political transition, democratisation and state-building; (viii) promoting the equal participation of people with disabilities in social, economic and political life, including measures to facilitate their exercise of related freedoms, and supporting equality of opportunity, non-discrimination and political representation; (ix) supporting measures to facilitate peaceful conciliation between segments of societies, including support for confidence-building measures relating to human rights and democratisation; (b) promotion and protection of human rights and fundamental freedoms, as proclaimed in the UN Universal Declaration of Human Rights and other international and regional instruments in the area of civil, political, economic, social and cultural rights, mainly through civil society organisations, relating to, inter alia: (i) abolition of the death penalty and the establishment of moratoria with a view to its abolition and, where the death penalty still exists, advocacy for its abolition and the observance of international minimum standards; (ii) the prevention of torture, ill-treatment and other cruel, inhuman and degrading treatment or punishment, as well as enforced disappearances and the rehabilitation of victims of torture; (iii) support for, protection of, and assistance to human rights defenders, including addressing their urgent protection needs, in accordance with Article 1 of the UN Declaration on Human Rights Defenders; these objectives, including longer-term assistance and access to shelter, could be covered by a human rights defenders mechanism; (iv) the fight against racism and xenophobia and discrimination based on any ground, including sex, race, colour, caste, ethnic or social origin, genetic features, language, religion or belief, political or any other opinion, membership of a national minority, property, birth, disability, age, sexual orientation and gender identity; (v) freedom of thought, conscience and religion or belief, including by means of measures to eliminate all forms of hatred, intolerance and discrimination based on religion or belief and by fostering tolerance and respect for religious and cultural diversity within and among societies; (vi) the rights of indigenous peoples as proclaimed in the UN Declaration on the Rights of Indigenous Peoples, inter alia, by emphasising the importance of their involvement in the development of projects concerning them and providing support in order to facilitate their interaction with, and participation in, international mechanisms; (vii) the rights of persons belonging to national or ethnic, religious and linguistic minorities, as proclaimed in the UN Declaration on the Rights of Persons belonging to National or Ethnic, Religious and Linguistic Minorities; (viii) the rights of lesbian, gay, bisexual, trans and intersex (LGBTI) persons, including measures to decriminalise homosexuality, combat homophobic and transphobic violence and persecution, and promote freedom of assembly, association and expression of LGBTI persons; (ix) the rights of women as set out in the UN Convention on the Elimination of All Forms of Discrimination against Women and the Optional Protocol thereto, including measures to combat all forms of violence against women and girls, particularly female genital mutilation, forced and arranged marriages, crimes of honour, domestic and sexual violence, and trafficking in women and girls; (x) the rights of the child, as set out in the UN Convention on the Rights of the Child and the Optional Protocols thereto, including the fight against child labour, child trafficking and child prostitution, the recruitment and use of child soldiers, and the protection of children from discrimination regardless of their race, colour, sex, language, religion or belief, political or other opinion, national, ethnic or social origin, property, disability, birth or other status; (xi) the rights of persons with disabilities, as set out in the UN Convention on the Rights of Persons with Disabilities; (xii) economic, social and cultural rights, including the right to an adequate standard of living and core labour standards; (xiii) corporate social responsibility, in particular through the implementation of the UN Guiding Principles on Business and Human Rights, and freedom to conduct business, as set out in Article 16 of the Charter of Fundamental Rights of the European Union; (xiv) education, training and monitoring in the area of human rights and democracy; (xv) support for local, regional, national or international civil society organisations involved in the protection, promotion or defence of human rights and fundamental freedoms; (xvi) promotion of improved conditions and observance of standards in prisons, consistent with human dignity and fundamental rights; (c) strengthening of the international framework for the protection of human rights, justice, gender equality, the rule of law and democracy, and for the promotion of international humanitarian law, in particular by: (i) providing support for international and regional instruments and bodies in the area of human rights, justice, the rule of law and democracy; (ii) fostering cooperation of civil society with international and regional intergovernmental organisations, and supporting civil society activities, including capacity-building of non-governmental organisations, aimed at promoting and monitoring the implementation of international and regional instruments concerning human rights, justice, the rule of law and democracy; (iii) training in and dissemination of information on international humanitarian law and support to its enforcement; (d) building confidence in, and enhancing the reliability and transparency of, democratic electoral processes and institutions, at all stages of the electoral cycle, in particular: (i) through deployment of EU EOMs and other measures for the monitoring of electoral processes; (ii) by contributing to the development of the electoral observation capacity of domestic civil society organisations at regional and local levels, and supporting their initiatives to enhance participation in, and the follow-up to, the electoral process; (iii) by supporting measures aimed at the consistent integration of electoral processes into the democratic cycle, disseminating information on and implementing recommendations made by EU EOMs, working in particular with civil society organisations, as well as in cooperation with relevant public authorities, including parliaments and governments, in accordance with this Regulation; (iv) by promoting the peaceful outcome of electoral processes, the reduction of electoral violence and the acceptance of credible results by all segments of society. 2. The principles of non-discrimination on any ground, gender mainstreaming, participation, empowerment, accountability, openness and transparency shall be taken into account whenever relevant for all measures referred to in this Regulation. 3. The measures referred to in this Regulation shall be implemented in the territory of third countries or shall be directly related to situations arising in third countries, or to global or regional actions. 4. The measures referred to in this Regulation shall take into account the specific features of crisis or urgency situations and countries or situations where there is a serious lack of fundamental freedoms, where human security is most at risk or where human rights organisations and defenders operate under the most difficult conditions. Article 3 Coordination, coherence and complementarity of Union assistance 1. Union assistance under this Regulation shall be consistent with the overall framework of the Union's external action, and complementary to that provided by other instruments or agreements for external assistance. 2. In order to enhance the effectiveness, coherence and consistency of the Union's external action, the Union and the Member States shall seek regular exchanges of information and consult each other at an early stage of the programming process in order to promote complementarity and coherence among their respective activities both at decision-making level and on the ground. Such consultations may lead to joint programming and joint activities between the Union and Member States. The Union shall also consult other donors and actors. 3. The Commission and the EEAS shall, as appropriate, hold regular exchanges of views and information with the European Parliament. 4. The Union shall seek regular exchanges of information with, and consult, civil society at all levels, including in third countries. In particular, the Union shall provide, whenever possible and in accordance with relevant procedures, technical guidance and support in relation to application procedure. Article 4 General framework for programming and implementation 1. Union assistance under this Regulation shall be implemented in accordance with Regulation (EU) No 236/2014 and through the following measures: (a) strategy papers, as referred to in Article 5, and revisions thereof, as appropriate; (b) annual action programmes, individual measures and support measures under Articles 2 and 3 of Regulation (EU) No 236/2014; (c) special measures under Article 2 of Regulation (EU) No 236/2014. 2. Any programming or review of programmes taking place after the publication of the mid-term review report referred to in Article 17 of Regulation (EU) No 236/2014 (the mid-term review report) shall take into account the results, findings and conclusions of that report. Article 5 Strategy papers 1. Strategy papers shall set out the Union's strategy for its assistance under this Regulation, based on the Union's priorities, the international situation and the activities of the main partners. They shall be consistent with the overall purpose, objectives, scope, and principles of this Regulation. 2. Strategy papers shall set out the priority areas selected for financing by the Union during the period of validity of this Regulation, the specific objectives, the expected results and the performance indicators. They shall also give the indicative financial allocation, both overall and per priority area, where appropriate in the form of a range. 3. Strategy papers shall be approved in accordance with the examination procedure laid down in Article 16(3) of Regulation (EU) No 236/2014. When significant changes of circumstances and policy so require, strategy papers shall be updated in accordance with the same procedure. Article 6 Thematic priorities and delegation of powers The specific objectives and priorities to be pursued by Union assistance under this Regulation are listed in the Annex. The Commission shall be empowered to adopt delegated acts to amend the thematic priorities laid down in the Annex. In particular, following the publication of the mid-term review report and based upon the recommendations thereof, the Commission shall adopt a delegated act amending the Annex by 31 March 2018. Article 7 Exercise of the delegation 1. The power to adopt delegated acts referred to in Article 6 is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 6 shall be conferred on the Commission for the period of validity of this Regulation. 3. The delegation of power referred to in Article 6 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 6 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 8 Committee The Commission shall be assisted by a Democracy and Human Rights Committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. Article 9 Access to documents In order to ensure that they are able to exercise their powers of scrutiny in an informed manner, the European Parliament and the Council shall have access to all EIDHR documents relevant for that exercise, in accordance with the applicable rules. Article 10 Financial envelope The financial envelope for the implementation of this Regulation for the period 2014-2020 shall be EUR 1 332 752 000. The annual appropriations shall be authorised by the European Parliament and by the Council within the limits of the multiannual financial framework. Article 11 European External Action Service This Regulation shall apply in accordance with Decision 2010/427/EU. Article 12 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014 until 31 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 March 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) OJ C 11, 15.1.2013, p. 81. (2) OJ C 391, 18.12.2012, p. 110. (3) Position of the European Parliament of 11 December 2013 (not yet published in the Official Journal) and decision of the Council of 11 March 2014. (4) Regulation (EC) No 1889/2006 of the European Parliament and of the Council of 20 December 2006 on establishing a financing instrument for the promotion of democracy and human rights worldwide (OJ L 386, 29.12.2006, p. 1). (5) Regulation (EU) No 230/2014 of the European Parliament and of the Council of 11 March 2014 establishing an instrument contributing to stability and peace (see page 1 of this Official Journal). (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning the mechanisms of control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (7) Regulation (EU) No 236/2014 of the European Parliament and of the Council of 11 March 2014 laying down common rules and procedures for the implementation of the Union's instruments for financing external action (see page 95 of this Official Journal). (8) OJ C 373, 20.12.2013, p. 1. (9) Council Decision 2010/427/EU of 26 July 2010 establishing the organisation and functioning of the European External Action Service (OJ L 201, 3.8.2010, p. 30). (10) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). ANNEX Specific objectives and priorities of the EIDHR The Union's strategic orientation in delivering on the purpose of the EIDHR is based on five objectives described in this Annex. 1. Objective 1  Support to human rights and human rights defenders in situations where they are most at risk Actions under this objective will provide effective support to human rights defenders (HRDs) that are most at risk and to situations where fundamental freedoms are most endangered. The EIDHR will inter alia contribute to meeting HRDs' urgent needs; it will also provide medium and long-term support that will enable HRDs and civil society to carry out their work. The actions will take into account the current worrying trend of the shrinking space for civil society. 2. Objective 2  Support to other priorities of the Union in the field of human rights Actions under this objective will focus on providing support to activities where the Union has an added value or specific thematic commitment (e.g. current and future Union guidelines in the field of human rights adopted by the Council or resolutions adopted by the European Parliament), in line with Article 2. Actions will be consistent with the priorities set out in the EU Strategic Framework and Action Plan on Human Rights and Democracy. Actions under this objective will, inter alia, support human dignity (in particular the fight against the death penalty and against torture and other cruel, inhuman or degrading punishment or treatment); economic, social and cultural rights; the fight against impunity; the fight against discrimination in all its forms; women's rights and gender equality. Attention will also be given to emerging issues in the field of human rights. 3. Objective 3  Support to democracy Actions under this objective will support peaceful pro-democracy actors in third countries with a view to enhancing participatory and representative democracy, transparency and accountability. Actions will focus on the consolidation of political participation and representation, as well as pro-democracy advocacy. All aspects of democratisation will be addressed, including the rule of law and the promotion and protection of civil and political rights such as freedom of expression online and offline, freedom of assembly and association. This includes active participation in the evolving methodological debate in the area of democracy support. Where applicable, actions will take into account the recommendations of EU EOMs. 4. Objective 4  EU EOMs Actions under this objective will focus on election observation which contributes to increasing transparency and trust in the electoral process as part of the wider promotion of, and support to, democratic processes as described in objective 3. Full-scale EU EOMs are widely recognised as flagship projects of the Union's external action and remain the principal form of action under this objective. They are best placed to provide both an informed assessment of electoral processes and recommendations for their further improvement in the context of Union cooperation and political dialogue with third countries. In particular, the approach encompassing all stages of the electoral cycle, including follow-up activities, will be further developed with complementary actions between bilateral programming and EIDHR projects. 5. Objective 5  Support to targeted key actors and processes, including international and regional human rights instruments and mechanisms. The general aim is to strengthen international and regional frameworks for the promotion and protection of human rights, justice, the rule of law and democracy in accordance with Union policy priorities. Actions under this objective will include activities to support local civil society's contribution to EU human rights dialogues (in line with the relevant EU guidelines) and the development and implementation of international and regional human rights and international criminal justice instruments and mechanisms, including the International Criminal Court. The promotion and monitoring of those mechanisms by civil society will be given special attention. Declaration by the European Commission on the strategic dialogue with the European Parliament (1) On the basis of Article 14 TEU, the European Commission will conduct a strategic dialogue with the European Parliament prior to the programming of the Regulation (EU) No 235/2014 of the European Parliament and of the Council of 11 March 2014 establishing a financing instrument for democracy and human rights worldwide and after initial consultation of its relevant beneficiaries, where appropriate. The European Commission will present to the European Parliament the relevant available documents on programming with indicative allocations foreseen per country/region, and, within a country/region, priorities, possible results and indicative allocations foreseen per priority for geographic programmes, as well as the choice of assistance modalities (2). The European Commission will present to the European Parliament the relevant available documents on programming with thematic priorities, possible results, choice of assistance modalities (2), and financial allocations for such priorities foreseen in thematic programmes. The European Commission will take into account the position expressed by the European Parliament on the matter. The European Commission will conduct a strategic dialogue with the European Parliament in preparing the mid-term review and before any substantial revision of the programming documents during the period of validity of this Regulation. The European Commission, if invited by the European Parliament, will explain where the European Parliament's observations have been taken into consideration in the programming documents and any other follow-up given to the strategic dialogue. (1) The European Commission will be represented at the responsible Commissioner level (2) Where applicable. Joint Declaration of the European Parliament, the Council of the European Union and the European Commission on Election Observation Missions The European Parliament, the Council of the European Union and the European Commission underline the important contribution of European Union Election Observation Missions (EU EOMs) to Union external relations policy supporting democracy in partner countries. EU EOMs contribute to increase transparency and confidence in electoral processes, and provide an informed assessment of elections as well as recommendations for their further improvement, in the context of Union cooperation and political dialogue with partner countries. In this regard, the European Parliament, the Council of the European Union and the European Commission agree that up to 25 % of the budget over the period 2014-2020 of the Regulation EU No 235/2014 of the European Parliament and of the Council of 11 March 2014 establishing a financial instrument for democracy and human rights worldwide should be devoted to the funding of EU EOMs, depending on annual election priorities.